United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1400
Issued: June 19, 2014

Oral Argument May 29, 2014

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 28, 2013 appellant timely appealed the March 6 and May 10, 2013 decisions of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability on
December 29, 2012 causally related to her accepted employment injury; and (2) whether the
Branch of Hearings and Review properly denied appellant’s request for an oral hearing.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its March 6, 2013 merit decision. The
Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its final
decision. 20 C.F.R. § 501.2(c)(1) (2012).

FACTUAL HISTORY
Appellant, a 45-year-old letter carrier, has an accepted claim for left foot closed fracture,
left foot/ankle tenosynovitis and joint effusion, which occurred on March 14, 2012.3 OWCP
authorized a September 20, 2012 surgical procedure.4
Appellant received wage-loss
compensation from October 13 to December 4, 2012. She resumed work on December 6, 2012.
Appellant stopped work on December 29, 2012. She subsequently filed a recurrence of
disability (Form CA-2a) alleging that the employing establishment “arbitrarily” sent her home on
December 29, 2012. Appellant returned to work on January 4, 2013. The employing
establishment advised that it had no information regarding her having been sent home.
When appellant filed her recurrence claim, the case record did not include
contemporaneous medical evidence addressing any physical restrictions at the time she resumed
work in early December 2012.5 On her CA-2a form, she stated that she returned to work with
restrictions that included “Sit-stand, carry up to 4 [to] 5 hours, intermittently, 15 pounds weight,
sit and drive.” On the back of the CA-2a form, the employing establishment advised that there
had been no accommodation or adjustments to appellant’s regular duties due to injury-related
limitations.6 It also claimed that it had not received any medical evidence regarding her
September 2012 surgery.
On January 31, 2013 OWCP wrote to both appellant and her employing establishment
inquiring about her medical status and any work restrictions in place on or after
December 6, 2012. It summarized the various requirements for establishing a recurrence of
disability and informed her of the need to submit additional medical evidence and factual
information in support of her claim. OWCP afforded appellant 30 days to submit the requested
factual information and medical evidence.
OWCP asked the employing establishment to submit information regarding the work
appellant performed when she returned on December 6, 2012. It specifically inquired whether
she returned to unrestricted or restricted work following surgery. If appellant returned to
restricted duty, OWCP inquired as to what medical restrictions were in place. It advised the
employing establishment to include a copy of the medical documentation because the file did not
reflect such. Additionally, OWCP solicited information regarding what, if any, changes occurred
between December 6 and 29, 2012 with respect to appellant’s medical condition and/or her
3

Appellant stepped on a branch and rolled her left ankle.

4

Dr. Harvey Lefkowitz, a podiatrist, performed a left ankle arthrotomy and excision of left foot os trigonum.

5

The record included podiatric treatment notes from Dr. Lefkowitz and his associates. Dr. Lefkowitz saw
appellant on December 21, 2012 and was aware that she had been working. He diagnosed peripheral neuritis, left
sural nerve and status post fracture left os trigonum. Dr. Lefkowitz drained fluid from appellant’s left ankle
(posterior triangle arthrocentesis), renewed her prescription for Naproxen and instructed that she continue using her
transcutaneous electrical nerve stimulation (TENS) unit. He advised appellant to follow up in two weeks. Appellant
returned on January 8, 2013 and received a therapeutic nerve block, left sural nerve.
6

On a January 24, 2013 Form CA-7, the employing establishment indicated that when appellant resumed work on
December 6, 2012 she returned to her predate-of-injury job with the same number of hours and same duties.

2

assigned duties. It specifically asked if she continued to work the same status until
December 29, 2012. OWCP also inquired whether appellant presented new work restrictions on
December 29, 2012, and if so, was the employing establishment able to honor the new
restrictions. Lastly, it asked the employing establishment if she had been working restricted
duties prior to December 29, 2012 and her medical restrictions remained the same, whether it
failed to continue to provide restricted duties.
On February 11, 2013 appellant filed a claim for compensation (Form CA-7) for
intermittent wage loss through January 25, 2013. Beginning January 4, 2013, she worked
approximately six to seven hours a day. Appellant claimed wage loss for the balance of her
eight-hour shift.
On February 13, 2013 OWCP acknowledged receipt of the latest CA-7, and reminded
both appellant and the employing establishment of the need for additional evidence as outlined in
its January 31, 2013 letter.7
OWCP received additional medical evidence.8 Neither appellant nor the employing
establishment timely submitted the requested factual information regarding her specific duties
upon returning to work on December 6, 2012, and what, if any changes occurred on or after
December 29, 2012.
In a decision dated March 6, 2013, OWCP denied appellant’s recurrence of disability
claim. It found that the medical evidence of record did not set forth any work restrictions related
to the claim or address any inability to work.
In April 2013, OWCP received additional factual information and medical evidence from
appellant in response to its January 31, 2013 development letter.9
Appellant requested an oral hearing before the Branch of Hearings and Review. Her
request had an April 6, 2013 postmark, which was one day beyond the 30-day limit for filing a
timely request under 20 C.F.R. § 10.616(a).
In a decision dated May 10, 2013, the Branch of Hearings and Review denied appellant’s
hearing request as untimely. The hearing representative also denied a discretionary hearing
7

Also, OWCP left a February 13, 2013 voicemail message for the employing establishment regarding verification
of appellant’s work restrictions and further inquired whether the claimed wage loss was a result of the employing
establishment’s inability to provide work within appellant’s restrictions.
8

Dr. Tara L. Stock, a podiatrist and colleague of Dr. Lefkowitz, examined appellant on January 22, 2013. She
noted that appellant stated that she “Feels okay.” Appellant also reportedly told Dr. Stock that she was unable to use
a cane at work, but was willing to use a brace. She had been having shooting pain in the left foot. The previous
injection had helped for only a few days. Objective findings on examination included pain on palpation at lateral
ankle scar and a positive Tinel’s sign. Dr. Stock diagnosed nerve compression/mononeuritis, left sural nerve and
foot/ankle tenosynovitis, posterior tibial tendon. She recommended a topical analgesic cream and wearing a brace
while working. Appellant deferred additional injections.
9

As discussed supra note 2, the evidence received after OWCP’s March 6, 2013 decision is not properly before
the Board, and cannot be considered with respect to the current appeal.

3

noting that appellant could instead file a request for reconsideration with OWCP and submit
additional evidence relevant to the claim.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.10 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.11 A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties or other downsizing or
where a loss of wage-earning capacity determination is in place.12
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of establishing that the recurrence of disability is causally
related to the original injury.13 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes that the condition is causally related to the employment
injury.14 The physician’s opinion must be based on a complete and accurate factual and medical
history and supported by sound medical reasoning.15
ANALYSIS
The Board finds that the case is not in posture for decision.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden to establish entitlement to compensation; however, OWCP
shares responsibility in the development of the evidence to see that justice is done.16
Appellant underwent surgery on September 20, 2012, and OWCP paid wage-loss
compensation for temporary total disability through December 4, 2012. She returned to work
effective December 6, 2012 and continued to work until December 29, 2012. The record on
10

20 C.F.R. § 10.5(x).

11

Id.

12

Id.; 20 C.F.R. §§ 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences,
Chapter 2.1500.2 (June 2013).
13

20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapters
2.1500.5a and 2.1500.6b.
14

See S.S., 59 ECAB 315, 318-19 (2008).

15

Id. at 319.

16

William J. Cantrell, 34 ECAB 1223 (1983).

4

appeal does not clearly establish the nature of the work appellant performed on or after
December 6, 2012. OWCP’s March 6, 2012 decision noted that it was unclear whether she was
“working restricted or unrestricted” duties when she returned to work on December 6, 2012. It
assumed that appellant returned to unrestricted work. An OWCP decision should be based on
findings of fact, not assumptions.17 Accurate information regarding appellant’s employment
duties is essential in determining whether she sustained a recurrence of disability beginning
December 29, 2012.
The Board acknowledges OWCP’s previous attempts to develop the record regarding
appellant’s specific employment duties as of December 6, 2012. Neither appellant nor the
employing establishment timely responded to OWCP’s January 31 and February 13, 2013
inquiries. However, OWCP’s efforts to obtain information from the employing establishment
should not have ceased at that point. The employing establishment is responsible for submitting
to OWCP all relevant and probative factual and medical evidence in its possession, or which it
may acquire through investigation or other means.18 An employing establishment cannot
withhold information to its employee’s detriment.19
Appellant claimed the employing establishment “arbitrarily” sent her home on
December 29, 2012. The employing establishment challenged this assertion, noting it did not
have any information regarding appellant having been sent home. An employing establishment
who has reason to disagree with any aspect of the claimant’s report shall submit a statement to
OWCP that specifically describes the factual allegation or argument with which it disagrees and
provide evidence or argument to support its position.20 If the employing establishment does not
submit to a written explanation to support the disagreement, OWCP may accept the claimant’s
report as established.21 OWCP twice requested that the employing establishment submit
information regarding the circumstances surrounding appellant’s December 29, 2012 work
stoppage. Other than noting its disagreement on the Form CA-2a, the employing establishment
did not provide any evidence or argument in response to appellant’s allegation that she was sent
home on December 29, 2012.
Because the record lacks sufficient evidence for the Board to render an informed
decision, the case shall be remanded to OWCP for further development. On remand, OWCP
shall apprise the employing establishment of its responsibility for submitting all relevant and
probative factual and medical evidence in its possession. Also, it should inform the employing
establishment of the consequences for failing to substantiate its disagreement with appellant’s
allegations. After OWCP has developed the record consistent with the above-noted directive, it
17

See 20 C.F.R. § 10.126.

18

Id. at § 10.118.

19

As evidence appearing in the employing establishment’s files is not generally available to claimants, the
employing establishment must assemble and submit such evidence. Federal (FECA) Procedure Manual, Part 2 -Claims, Initial Development of Claims, Chapter 2.800.4(b) (June 2011).
20

20 C.F.R. § 10.117(a).

21

Id. at § 10.117(b).

5

shall issue a de novo decision regarding appellant’s claimed recurrence of disability beginning
December 29, 2012.
CONCLUSION
The case is not in posture for decision.22
ORDER
IT IS HEREBY ORDERED THAT the May 10 and March 6, 2013 decisions of the
Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this decision.
Issued: June 19, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

Given the Board’s disposition on the merits of the recurrence claim, the issue of whether the Branch of
Hearings and Review properly denied appellant’s hearing request is moot.

6

